Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR AMENDED CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21077 PIMCO California Municipal Income Fund II (Exact name of registrant as specified in charter) 1345 Avenue of the Americas, New York, New York 10105 (Address of principal executive offices) (Zip code) Lawrence G. Altadonna - 1345 Avenue of the Americas, New York, New York 10105 (Name and address of agent for service) Registrant's telephone number, including area code: 212-739-3371 Date of fiscal year end: May 31, 2006 Date of reporting period: May 31, 2006 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e -1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. PIMCO California Municipal Income Fund II PIMCO New York Municipal Income Fund II A n n u a l R e p o r t M a y 3 1, 2 0 0 6 As Restated Contents Letter to Shareholders 1 Performance & Statistics 2-3 Schedules of Investments 4-13 Statements of Assets and Liabilities 14 Statements of Operations 15 Statements of Changes in Net Assets 16 Statements of Cash Flows 17-18 Notes to Financial Statements 19-27 Financial Highlights 28-31 Report of Independent Registered Public Accounting Firm 32 Privacy Policy/Proxy Voting Policies & Procedures 33 Tax Information 34 Dividend Reinvestment Plan 35 Board of Trustees 36 Principal Officers 37 Why is PIMCO California Municipal Income Fund II and PIMCO New York Municipal Income Fund II Annual Reports being Restated? The financial statements of PIMCO California Municipal Income Fund II and PIMCO New York Municipal Income Fund II for the fiscal year ended May 31, 2006 contained within this annual report have been restated, as set forth in Note 8 to the financial statements. The reason for the restatements is to appropriately reflect the accounting treatment of each Funds portfolio holdings of certain municipal bond transactions referred to as inverse floaters. Additionally, certain other data presented in the annual reports, derived from the information in each Funds financial statements or using the same methodology on which the presentation of the information in the financial statements were based, have been revised accordingly. Principally, the restatements reflect revised portfolio holdings information in the schedule of investments and revised expenses and income. It is important to note, however, that these restatements have no effect on each Funds previously reported net assets, net asset values per share or investment performance. Distributions paid to shareholders during the fiscal year ended May 31, 2006, as well as the tax status of those distributions, also remain unchanged. PIMCO California & New York Municipal Income Funds II Letter to Shareholders July 11, 2006 Dear Shareholder: We are pleased to provide you with the annual report for PIMCO California Municipal Income Fund II and PIMCO New York Municipal Income Fund II (each a Fund and collectively, the Funds) for the fiscal year ended May 31, 2006. During the fiscal twelve-month period, the Federal Reserve raised short-term interest rates eight times, a total increase of 2.00% . These actions, coupled with only modest increases in longer-term rates, caused the yield curve to flatten across almost all fixed-income sectors, including national and state-specific municipal bonds. In this environment, the Funds posted positive returns. PIMCO California Municipal Income Fund II returned 6.36% on net asset value and 5.50% on market price, compared to the Lipper Analytical California Municipal Debt Funds average, which returned 3.38% and 7.92%, respectively. PIMCO New York Municipal Income Fund II returned 6.75% on net asset value and 1.65% on market price, compared to 3.50% and 6.18%, respectively, for the Lipper Analytical New York Municipal
